                  Case 2:18-cv-01471 Document 1 Filed 10/05/18 Page 1 of 17



 1

 2

 3

 4

 5

 6                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 7                                         AT SEATTLE

 8   ZACHARY MEYER,
                                                               No.
 9                          Plaintiff,
                                                              COMPLAINT
10   v.
                                                              JURY DEMAND
11   LINCOLN TOWING ENTERPRISES, INC., a
     Delaware corporation, and THE CITY OF
12   SEATTLE

13                          Defendants.

14
            Plaintiff Zachary Meyer, by and through his attorneys Conrad Reynoldson and Michael
15
     Terasaki of Washington Civil & Disability Advocate, hereby brings this Complaint against
16
     Defendants City of Seattle and Lincoln Towing Enterprises, Inc.
17
                                            I.    INTRODUCTION
18
            1.      Lincoln Towing Enterprises, Inc. (“Lincoln Towing”) is an automobile towing
19
     and impound business located in Seattle, Washington, which provides towing services under
20
     contract for the City of Seattle on Seattle public streets.
21
            2.      Unfortunately, Defendant City of Seattle and its contractor Lincoln Towing have
22
     permitted barriers at the impound lot and adjoining office building that have the effect of
23
     COMPLAINT - 1                                                   WASHINGTON CIVIL & DISABILITY
                                                                                           ADVOCATE
                                                                            3513 NE 45th Street, Suite G
                                                                                     Seattle, WA 98105
                                                                                        (206) 855-3134
                   Case 2:18-cv-01471 Document 1 Filed 10/05/18 Page 2 of 17



 1   excluding users of wheelchairs from effectively or efficiently accessing the impound lot and

 2   office building business areas. These discriminatory barriers violate Title II of the Americans

 3   with Disabilities Act and Washington’s Law Against Discrimination.

 4          3.      Defendant Lincoln Towing has permitted barriers at the Seattle Impound Location

 5   that have the effect of excluding users of wheelchairs from effectively or efficiently accessing

 6   the impound lot and office building business areas. These discriminatory barriers violate Title III

 7   of the Americans with Disabilities Act and Washington’s Law Against Discrimination.

 8          4.      Plaintiff Zachary Meyer, who has a mobility disability requiring him to use a

 9   wheelchair, brings this litigation after being denied equal access to automobile retrieval services

10   related to towing and impound from Seattle city streets.

11          5.      Defendants have violated Title II and Title III of the Americans with Disabilities

12   Act and Washington’s Law Against Discrimination in a variety of ways, including but not

13   limited to:

14                 Failing to ensure City of Seattle public street parking and towing programs are

15                  carried out in compliance with Title II of the Americans with Disabilities Act

16                  (“Title II”);

17                 Failing to ensure City of Seattle contractors carry out contracts in compliance

18                  with Title II;

19                 Failing to provide accessible routes from the point of arrival to the business and

20                  car retrieval areas of the impound facility as required by Title II and Title III of

21                  the Americans with Disabilities Act (“Title III”);

22

23
     COMPLAINT - 2                                                    WASHINGTON CIVIL & DISABILITY
                                                                                            ADVOCATE
                                                                             3513 NE 45th Street, Suite G
                                                                                      Seattle, WA 98105
                                                                                         (206) 855-3134
                      Case 2:18-cv-01471 Document 1 Filed 10/05/18 Page 3 of 17



 1                    Failing to provide accessible parking at the impound locations as required by Title

 2                     II and Title III; and

 3                    Failing to comply with the 2010 and 1991 ADA Standards for Accessible Design.

 4              6.     Plaintiff brings this lawsuit to ensure that he and others who use wheelchairs or

 5   other mobility devices have practical, equal, and meaningful access to the necessity of retrieving

 6   a towed and impounded vehicle.

 7                                    II.      JURISDICTION AND VENUE

 8              7.     This action arises under the laws of the United States and is brought pursuant to §

 9   12132. Jurisdiction is conferred upon this court pursuant to 28 U.S.C. § 1331 (federal question

10   jurisdiction) and 28 U.S.C. § 1343 (civil rights jurisdiction).

11              8.     The court also has supplemental jurisdiction over Plaintiff’s state law claims

12   under Washington’s Law Against Discrimination, RCW 49.60, pursuant to 28 U.S.C. § 1367.

13              9.     Venue in this court is proper pursuant to 28 U.S.C. § 1391(b)(2), as all of the

14   events giving rise to the claims occurred in King County, Washington State.

15                                               III.   PARTIES

16              10.    Plaintiff Zachary Meyer is currently and at all times relevant to this suit has been

17   a resident of Seattle, Washington. Plaintiff Zachary Meyer is an individual with a disability as he

18   is substantially limited in major life activities, including but not limited to walking, and relies on

19   a wheelchair for mobility.

20              11.    Defendant City of Seattle is a public entity. 28 C.F.R. § 35.104.

21              12.    Defendant Lincoln Towing Enterprises Inc. is a Delaware profit corporation

22   operating towing and impound services on City of Seattle streets under contract from the City of

23   Seattle.
     COMPLAINT - 3                                                      WASHINGTON CIVIL & DISABILITY
                                                                                              ADVOCATE
                                                                               3513 NE 45th Street, Suite G
                                                                                        Seattle, WA 98105
                                                                                           (206) 855-3134
                  Case 2:18-cv-01471 Document 1 Filed 10/05/18 Page 4 of 17



 1          13.     Lincoln Towing is the exclusive towing contractor for the City of Seattle for

 2   improperly parked vehicles.

 3                                   IV.     STATEMENT OF FACTS

 4                                               Background

 5          14.     The City of Seattle builds and maintains public streets and roads as a major part

 6   of the city’s transit program. Parking, and the regulating, governing, and monitoring of parking

 7   on city streets is an integral part of the Seattle streets and roads program.

 8          15.     The City of Seattle has delegated the responsibility for towing improperly parked

 9   cars on public streets and roads to Lincoln Towing, who tows automobiles from public streets

10   and impounds them at Lincoln Towing’s 3919 Pasadena Pl NE location.

11          16.     When Lincoln Towing, on behalf of the City of Seattle, tows and impounds a

12   vehicle the owner travels to and enters the impound facility office building to speak with Lincoln

13   Towing staff in order to gain release of the vehicle.

14          17.     Regulations in the Americans With Disabilities Act (the “ADA”) include the

15   following provisions: "No individual shall be discriminated against on the basis of disability in

16   the full and equal enjoyment of the goods, services, facilities, privileges, advantages, or

17   accommodations of any place of public accommodation . . ." 42 U.S.C. § 12182.

18          18.     “No qualified individual with a disability shall, on the basis of disability, be

19   excluded from participation in or be denied the benefits of the services, programs, or activities of

20   a public entity, or be subjected to discrimination by any public entity.” 28 C.F.R. § 35.130(a).

21          19.     “A public entity, in providing any aid, benefit, or service, may not, directly or

22   through contractual, licensing, or other arrangements, on the basis of disability...deny a qualified

23   individual with a disability the opportunity to participate in or benefit from the aid, benefit, or
     COMPLAINT - 4                                                     WASHINGTON CIVIL & DISABILITY
                                                                                             ADVOCATE
                                                                              3513 NE 45th Street, Suite G
                                                                                       Seattle, WA 98105
                                                                                          (206) 855-3134
                    Case 2:18-cv-01471 Document 1 Filed 10/05/18 Page 5 of 17



 1   service...afford a qualified individual with a disability an opportunity to participate in or benefit

 2   from the aid, benefit, or service that is not equal to that afforded others...Provide different or

 3   separate aids, benefits, or services to individuals with disabilities or to any class of individuals

 4   with disabilities than is provided to others...Otherwise limit a qualified individual with a

 5   disability in the enjoyment of any right, privilege, advantage, or opportunity enjoyed by others

 6   receiving the aid, benefit, or service.” 28 C.F.R. § 35.130(b)(1).

 7           20.     As defined by the ADA, unlawful "discrimination" occurs when features of an

 8   accommodation, directly or through contractual, licensing, or other arrangements, subjects an

 9   individual, on the basis of a disability, to a denial of the opportunity to participate in or benefit

10   from the goods, services, facilities, privileges, advantages, or accommodations of an entity. 42

11   U.S.C. § 12182(b)(1)(A)(i).

12           21.     Defendants are required to provide entry routes and service counters equally as

13   accessible to people using wheelchairs as to members of the general public.

14                             Defendants’ Towing and Impound Locations

15           22.     Defendants City of Seattle and Lincoln Towing own, control, contract for, or

16    manage the impound lots and office buildings located at 3919 Pasadena Place NE, Seattle, WA

17    (the “South Impound Location”), and 12220 Aurora Ave N, Seattle, WA (the “North Impound

18    Location”).

19                                      The South Impound Location

20           23.     At the South Impound Location the impound lot sits on the south side of the

21    office building. Both the impound lot and the office building sit on Pasadena Place, which has a

22    significant slope, and there is no designated disability accessible parking.

23
     COMPLAINT - 5                                                      WASHINGTON CIVIL & DISABILITY
                                                                                              ADVOCATE
                                                                               3513 NE 45th Street, Suite G
                                                                                        Seattle, WA 98105
                                                                                           (206) 855-3134
                 Case 2:18-cv-01471 Document 1 Filed 10/05/18 Page 6 of 17



 1         24.     Despite both an open main gate and open pedestrian access gate at the South

 2   Impound Location, the impound lot is difficult, dangerous, or impossible for a wheelchair user

 3   to access due to loose gravel covering the ground surface of the lot.

 4         25.     The office building at the South Impound Location can be reached by climbing a

 5   set of stairs. These stairs lead up from the street to doors labeled “CUSTOMER ENTRANCE”

 6   AND “EMPLOYEES ONLY.”

 7         26.     No signage on or around the South Impound Location main gate, impound lot

 8   pedestrian access gate, building steps, or customer entrance door directs wheelchair users to an

 9   accessible entrance route.

10         27.     An unmarked, unwelcoming garage door near the rear of the South Impound

11   Location office building has large edges, cracks, bumps, and plant growth at the bottom making

12   wheelchair entry dangerous, difficult, or impossible.

13         28.     Inside the office building at the South Impound Location windowed service

14   counters at adult standing height are the only way to interact with employees.

15                                       The North Impound Location

16         29.     The North Impound Location impound lot sits to the North of the office building.

17         30.     The office at the North Impound Location provides customer parking spots in

18   front but does not provide any designated disability accessible parking.

19         31.     Employees at the North Impound Location office communicate with customers

20   through a clear partition on top of a standing-height service counter, and there is no service

21   counter at a wheelchair accessible height.

22

23
     COMPLAINT - 6                                                  WASHINGTON CIVIL & DISABILITY
                                                                                          ADVOCATE
                                                                           3513 NE 45th Street, Suite G
                                                                                    Seattle, WA 98105
                                                                                       (206) 855-3134
                    Case 2:18-cv-01471 Document 1 Filed 10/05/18 Page 7 of 17



 1          32.       Cars left at the South Impound Location for more than one day are transferred to

 2   the North Impound Location.

 3                       Mr. Meyer’s Experience at the South Impound Location

 4          33.       Mr. Meyer parked his automobile on the street at 300 Battery Street in Seattle on

 5   July 18, 2018 to see a movie at the nearby Cinerama, believing his parking spot to be legal and

 6   appropriate.

 7          34.       Upon returning to his vehicle, Mr. Meyer learned that while he had indeed legally

 8   parked his vehicle several hours earlier, the parking location became a “Metro bus only” location

 9   from 2 p.m. to 7 p.m., and his car had been towed.

10          35.       Mr. Meyer immediately obtained and paid for a ride to the South Impound

11   Location for himself and his wheelchair in order to retrieve his vehicle, and after arriving on the

12   poorly maintained curb outside of the impound lot, Mr. Meyer searched for the entry to the

13   towing office.

14          36.       Seeing only a set of dust and dirt covered stairs to the “customer entrance” door

15   above and finding no towing employee in sight, Mr. Meyer dismounted his wheelchair and,

16   using his hands and arm strength, pulled himself up, stair by stair, to the landing at the top of the

17   steps, losing both shoes in the process.

18          37.       After knocking on the door several times without answer, Mr. Meyer managed to

19   open the door and drag himself along the dirty floor into the building until he reached a chair

20   where Mr. Meyer pulled himself into a seated position.

21          38.       Mr. Meyer flagging down the employee behind the tall service counter window

22   and, after explaining why he could not come to the window, Mr. Meyer requested his wheelchair

23
     COMPLAINT - 7                                                    WASHINGTON CIVIL & DISABILITY
                                                                                            ADVOCATE
                                                                             3513 NE 45th Street, Suite G
                                                                                      Seattle, WA 98105
                                                                                         (206) 855-3134
                   Case 2:18-cv-01471 Document 1 Filed 10/05/18 Page 8 of 17



 1   be brought into the building to prevent theft. Thankfully, the facility employee assisted and

 2   retrieved Mr. Meyer’s wheelchair.

 3          39.      Mr. Meyer was then able to pay for his automobile’s release and he proceeded to

 4   exit the building, where, having no other option to exit other than the way he entered, he

 5   descended the stairs step by step, again using his hands and arms, controlling his wheelchair

 6   alongside him on his way down.

 7          40.     Upon reaching the ground level, Mr. Meyer resituated himself in his wheelchair

 8   and proceeded to the impound lot to retrieve his vehicle, where Mr. Meyer learned the gravel of

 9   the impound lot was too loose for him to access in a wheelchair without getting stuck.

10          41.     Distraught, but unbeaten, Mr. Meyer steeled himself for yet another journey, this

11   time across the ground of a dirty gravel impound lot where his car resided.

12          42.     Eventually, with assistance, Mr. Meyer was able to reach and enter his

13   automobile.

14          43.     Mr. Meyer, at that point both exhausted and dirty from his hand over hand travel

15   on the ground, stairs, and floor, departed the South Impound Location in his vehicle, frustrated,

16   humiliated, and embarrassed.

17          44.     Plaintiff Mr. Meyer lives in Seattle and continues, and plans to continue, using

18   City of Seattle public streets and street-side parking despite the looming potential of another

19   punishing journey to a Lincoln Towing impound lot; a journey substantially more physically and

20   mentally exhausting than it would be for a non-wheelchair user.

21

22

23
     COMPLAINT - 8                                                   WASHINGTON CIVIL & DISABILITY
                                                                                           ADVOCATE
                                                                            3513 NE 45th Street, Suite G
                                                                                     Seattle, WA 98105
                                                                                        (206) 855-3134
                  Case 2:18-cv-01471 Document 1 Filed 10/05/18 Page 9 of 17



 1          45.     Plaintiff Mr. Meyer filed a formal complaint with the City of Seattle detailing his

 2   experiences but, unfortunately, Mr. Meyer’s plight remains unresolved and the City of Seattle

 3   refused to help.

 4          46.     Plaintiff has been damaged and will continue to be damaged by Defendants’

 5   discrimination and failure to operate under ADA regulations.

 6                                 Defendants Violate ADA Standards

 7          47.     The South Impound Location and the North Impound Location do not comply

 8   with the ADA’s accessibility laws and regulations under either the 1991 ADA Standards for

 9   Accessible Design (the “1991 Standards”) or the 2010 ADA Standards for Accessible Design

10   (the “2010 Standards”).

11          48.     Accessible routes are required under § 206 of the 2010 Standards, and entrances

12   must be located on accessible routes. § 206.4 of the 2010 Standards and § 4.1 of the 1991

13   Standards.

14          49.     No wheelchair accessible routes exist for accessing the office building and

15   impound lot at the South Impound Location.

16          50.     Where customer parking is provided, accessible parking spaces must be provided.

17   § 208 of the 2010 Standards and § 4.6.1 of the 1991 Standards.

18          51.     No accessible parking spaces exist at the North Impound Location or the South

19   Impound Location.

20          52.     Floor and ground surfaces shall be stable, firm, and slip resistant under § 302 of

21   the 2010 Standards and § 4.5.1 of the 1991 Standards.

22

23
     COMPLAINT - 9                                                   WASHINGTON CIVIL & DISABILITY
                                                                                           ADVOCATE
                                                                            3513 NE 45th Street, Suite G
                                                                                     Seattle, WA 98105
                                                                                        (206) 855-3134
                   Case 2:18-cv-01471 Document 1 Filed 10/05/18 Page 10 of 17



 1           53.     The loose gravel of the impound lot at the South Impound Location and portions

 2   of the North Impound Location are not stable, firm, or slip resistant.

 3           54.     Service counters must include accessible sections no higher than 36 inches above

 4   the floor. § 904.4 of the 2010 Standards and § 7.2 of the 1991 Standards.

 5           55.     The service counters at both the North Impound Location and the South Impound

 6   Location are higher than 36 inches above the ground.

 7                                     V.     CAUSES OF ACTION

 8                                         First Cause of Action
                          Title II of the Americans with Disabilities Act of 1990
 9                                        42 U.S.C. § 12101 et seq.

10           56.     Plaintiff incorporates by reference each and every allegation contained in the

11   foregoing paragraphs.

12           57.     Title II of the ADA provides in pertinent part: “[N]o qualified individual with a

13   disability shall, by reason of such disability, be excluded from participation in or be denied the

14   benefits of the services, programs, or activities of a public entity, or be subjected to

15   discrimination by any such entity.” 42 U.S.C. § 12132.

16           58.     At all times relevant to this action the City of Seattle was and is a “public entity”

17   within the meaning of Title II of the ADA and provides automobile road and parking programs,

18   services, or activities to the general public.

19           59.     Those who operate under contract, on behalf of, or closely associated with public

20   entities are subject to Title II of the ADA. Title III Technical Assistance Manual, at § III–

21   1.3000. (1994 Supp.). Disabled Rights Action Comm. v. Las Vegas Events, Inc., 375 F.3d 861,

22   875–76 (9th Cir. 2004) (“The guidance provided in the technical assistance manual is an

23
     COMPLAINT - 10                                                    WASHINGTON CIVIL & DISABILITY
                                                                                             ADVOCATE
                                                                              3513 NE 45th Street, Suite G
                                                                                       Seattle, WA 98105
                                                                                          (206) 855-3134
                  Case 2:18-cv-01471 Document 1 Filed 10/05/18 Page 11 of 17



 1   interpretation of the DOJ's regulation… and, as such, is entitled to significant weight as to the

 2   meaning of the regulation.”).

 3          60.     A public entity must ensure meets Title II obligations for any aid, benefit, or

 4   service it provides directly or through contractual, licensing, or other arrangements. 28 C.F.R.

 5   §35.130.

 6          61.     Lincoln Towing, as public towing contractor for the City of Seattle, is subject to

 7   Title III of the ADA when fulfilling that contact, and the City of Seattle is required to ensure its

 8   contracts are carried out in compliance with Title II of the ADA.

 9          62.     Thus, Plaintiff Mr. Meyer’s experience being towed from City of Seattle public

10   streets under contract to Lincoln Towing was required to be compliant with both Title II and title

11   III ADA.

12          63.     At all times relevant to this action, Plaintiff was and is a qualified individual with

13   a disability within the meaning of Title II and Title III of the ADA and meets the essential

14   eligibility requirements for the receipt of the services, programs, or activities of the City of

15   Seattle. 42 U.S.C. § 12131.

16          64.     Defendants are mandated to operate each service, program, or activity “so that,

17   when viewed in its entirety, it is readily accessible to and useable by individuals with

18   disabilities.” 28 C.F.R. § 35.150; see also 28 C.F.R. § 35.149. This requirement applies to all

19   programs, services, and activities that a public entity offers, whether or not they are carried out in

20   facilities that have been constructed or altered since January 26, 1992.

21

22

23
     COMPLAINT - 11                                                    WASHINGTON CIVIL & DISABILITY
                                                                                             ADVOCATE
                                                                              3513 NE 45th Street, Suite G
                                                                                       Seattle, WA 98105
                                                                                          (206) 855-3134
                     Case 2:18-cv-01471 Document 1 Filed 10/05/18 Page 12 of 17



 1             65.     The regulations implementing Title II of the ADA provide that a public entity

 2   must maintain the features of all facilities required to be accessible by the ADA. 28 C.F.R. §

 3   35.133.

 4             66.     Plaintiff is informed, believes, and thereon alleges that Defendants and their

 5   agents and employees have violated and continue to violate Title II of the ADA by failing to

 6   maintain accessible access routes, business office areas, auto holding areas, and impound

 7   property locations in an accessible manner.

 8             67.     Plaintiff is informed, believes, and thereon alleges that Defendants and their

 9   agents and employees have violated and continue to violate Title II of the ADA by failing to

10   timely respond to and remedy complaints regarding the lack of accessibility of access routes,

11   business office areas, auto holding areas, and impound property locations.

12             68.     As a direct and proximate result of the aforementioned acts Plaintiff has suffered

13   and continues to suffer difficulty, hardship, isolation, and segregation due to Defendants’ failure

14   to remediate access routes, business office areas, auto holding areas, and impound property

15   locations. These failures have denied and continue to deny Plaintiff the full, equal, and

16   meaningful access the ADA requires.

17             69.     Plaintiff has been damaged in an amount to be determined at trial.

18             70.     Because Defendants’ discriminatory conduct presents a real and immediate threat

19   of current and continuing future violations, declaratory and injunctive relief are appropriate

20   remedies. Congress has authorized courts to issue “order[s] to alter facilities to make such

21   facilities readily accessible to and usable by individuals with disabilities.” 42 U.S.C. §

22   12188(a)(2).

23
     COMPLAINT - 12                                                     WASHINGTON CIVIL & DISABILITY
                                                                                              ADVOCATE
                                                                               3513 NE 45th Street, Suite G
                                                                                        Seattle, WA 98105
                                                                                           (206) 855-3134
                  Case 2:18-cv-01471 Document 1 Filed 10/05/18 Page 13 of 17



 1          71.     Further, plaintiff is entitled to compensatory monetary damages under Title II of the

 2   ADA if Plaintiff can prove intentional discrimination. Upon information and belief, Defendants

 3   have been aware of the ADA violations for decades and have failed to remedy these violations.

 4          72.     Pursuant to 42 U.S.C. § 12133 and § 12205, Plaintiff is entitled to declaratory and

 5   injunctive relief as well as reasonable attorneys’ fees and costs incurred in bringing this action.

 6                                        Second Cause of Action
                         Title III of the Americans with Disabilities Act of 1990
 7                                        42 U.S.C. § 12101 et seq.

 8          73.     Plaintiff incorporates by reference each and every allegation contained in the

 9   foregoing paragraphs.

10          74.     Lincoln Towing’s North Impound Location and South Impound Location are part

11   of a business affecting commerce, and are locations where the general public engages in sales,

12   rental, or services and are therefore a places of public accommodation as defined in 42 U.S.C. §

13   12181(7).

14          75.     Defendant Lincoln Towing operates and manages the offices and impound lots at

15   the North Impound Location and the South Impound Location in Seattle, Washington.

16          76.     Defendants have discriminated against Plaintiff on the basis of his disabilities.

17   Defendants’ discriminatory conduct includes but is not limited to:

18          a.      Discriminatory exclusion from and/or denial of goods, services, facilities, privileges,

19                  advantages, accommodations, and/or opportunities;

20          b.      Provision of goods, services, facilities, privileges, advantages, and/or

21                  accommodations that are not equal to those afforded to non-disabled individuals;

22          c.      Failing to provide wheelchair accessible routes, entrances, and service counters;

23          d.      Failing to provide fully accessible impound lots and offices;
     COMPLAINT - 13                                                    WASHINGTON CIVIL & DISABILITY
                                                                                             ADVOCATE
                                                                              3513 NE 45th Street, Suite G
                                                                                       Seattle, WA 98105
                                                                                          (206) 855-3134
                  Case 2:18-cv-01471 Document 1 Filed 10/05/18 Page 14 of 17



 1          e.         Failing to furnish appropriate auxiliary aids and services to ensure effective

 2                     communication with individuals with disabilities;

 3          f.         Failing to make reasonable modifications in policies, practices, and/or procedures as

 4                     necessary to afford the goods, services, facilities, privileges, advantages, and/or

 5                     accommodations to individuals with disabilities; and

 6          g.         Failing to make alterations in such a manner that, to the maximum extent feasible,

 7                     areas and services are accessible to and usable by individuals with disabilities,

 8                     including individuals who use wheelchairs.

 9          77.        As such, Defendants discriminate and, in the absence of the injunction requested

10   herein, will continue in the future to discriminate against Plaintiff on the basis of disability in the

11   full and equal enjoyment of the goods, services, facilities, privileges, advantages,

12   accommodations and/or opportunities of Lincoln Towing in violation of Title III of the

13   Americans with Disabilities Act, 42 U.S.C. § 12181 et seq. and/or its implementing regulations.

14          78.        Congress has authorized courts to issue “order[s] to alter facilities to make such

15   facilities readily accessible to and usable by individuals with disabilities.” 42 U.S.C. §

16   12188(a)(2).

17          79.        Pursuant to 42 U.S.C. § 12188 and § 12205, Plaintiff is entitled to declaratory and

18   injunctive relief as well as reasonable attorneys’ fees, expert expenses, and costs incurred in

19   bringing this action.

20          80.        Plaintiff has been damaged and will continue to be damaged by this

21   discrimination.

22

23
     COMPLAINT - 14                                                       WASHINGTON CIVIL & DISABILITY
                                                                                                ADVOCATE
                                                                                 3513 NE 45th Street, Suite G
                                                                                          Seattle, WA 98105
                                                                                             (206) 855-3134
                   Case 2:18-cv-01471 Document 1 Filed 10/05/18 Page 15 of 17



 1                                       Third Cause of Action
                                Washington Law Against Discrimination
 2                         Revised Code of Washington §§ 49.60.010-49.60.505

 3           81.     Plaintiff incorporates by reference each and every allegation contained in the

 4   foregoing paragraphs.

 5           82.     Section 49.60.030(1) of the Revised Code of Washington provides in pertinent

 6   part:

 7           The right to be free from discrimination because of . . . the presence of any
             sensory, mental, or physical disability . . . is recognized as and declared to be a
 8           civil right. This right shall include, but not be limited to: . . . (b) The right to the
             full enjoyment of any of the accommodations, advantages, facilities, or privileges
 9           of any place of public resort, accommodation, assemblage, or amusement. . . .

10           83.     The Lincoln Towing North Impound Location and South Impound Location are a

11   “place of public resort, accommodation, assemblage, or amusement” within the meaning of the

12   Washington Law Against Discrimination, Wash. Rev. Code § 49.60.040(2).

13           84.     Plaintiff is an individual with disabilities within the scope of the Washington Law

14   Against Discrimination.

15           85.     Plaintiff is informed, believes, and thereon alleges that Defendants and their

16   agents and employees have violated and continue to violate sections 49.60.010 et seq. of the

17   Revised Code of Washington by violating the ADA, and by unlawfully denying Plaintiff full and

18   equal access to the services, access routes, business office areas, auto holding areas, and

19   impound property locations comparable to the access Defendants offer to non-disabled

20   individuals at Lincoln Towing’s location.

21           86.     Defendants’ actions constitute discrimination against persons with disabilities and

22   violate the Washington Law Against Discrimination, Revised Code of Washington § 49.60.010

23   et seq., in that persons with mobility disabilities have been and are denied full and equal
     COMPLAINT - 15                                                     WASHINGTON CIVIL & DISABILITY
                                                                                              ADVOCATE
                                                                               3513 NE 45th Street, Suite G
                                                                                        Seattle, WA 98105
                                                                                           (206) 855-3134
                  Case 2:18-cv-01471 Document 1 Filed 10/05/18 Page 16 of 17



 1   enjoyment of the accommodations, advantages, facilities, privileges, and services that

 2   Defendants provide to individuals who do not have disabilities.

 3          87.     As a direct and proximate result of the aforementioned acts, Plaintiff has suffered

 4   and continues to suffer difficulty, hardship, isolation, and segregation due to Defendants’ failure

 5   to remediate the availability of services, access routes, business office areas, auto holding areas,

 6   and impound property locations. These failures have denied Plaintiff the full and equal

 7   opportunity to use and participate in the services of the Lincoln Towing location that the

 8   Washington Law Against Discrimination requires. Plaintiff has been damaged in an amount to be

 9   determined at trial.

10          88.     Pursuant to Wash. Rev. Code § 49.60.030(2), Plaintiff is entitled to declaratory

11   and injunctive relief and to recover from Defendants the reasonable attorneys’ fees and costs

12   incurred in bringing this action.

13                                       VI.   PRAYER FOR RELIEF

14          WHEREFORE, Plaintiff prays for the following relief:

15          1.      That this Court assume jurisdiction;

16          2.      That this Court issue an order declaring the Defendants to be in violation of the

17                  Americans with Disabilities Act;

18          3.      That this Court issue declaratory and injunctive relief ordering the Defendants to

19                  bring the Lincoln Towing locations into compliance with, and to operate Lincoln

20                  Towing and towing on City of Seattle streets in compliance with, the Americans

21                  with Disabilities Act, pursuant to 42 U.S.C. § 12133 and § 12205;

22          4.      That this Court award Plaintiff compensatory monetary damages pursuant to Title

23                  II of the ADA for Defendants’ intentional discrimination;
     COMPLAINT - 16                                                   WASHINGTON CIVIL & DISABILITY
                                                                                            ADVOCATE
                                                                             3513 NE 45th Street, Suite G
                                                                                      Seattle, WA 98105
                                                                                         (206) 855-3134
                Case 2:18-cv-01471 Document 1 Filed 10/05/18 Page 17 of 17



 1         5.     That this Court award Plaintiff his reasonable attorneys’ fees and costs pursuant to

 2                42 U.S.C. § 12133, 42 U.S.C. § 12205, and RCW 49.60.030(2); and

 3         6.     That this Court award such additional or alternative relief as may be just, proper

 4                and equitable.

 5
           Dated this 5th day of October, 2018.
 6
                                          WASHINGTON CIVIL & DISABILITY ADVOCATE
 7
                                          By /s/Michael Terasaki
 8                                        Michael Terasaki, WSBA No. 51923
                                          WASHINGTON CIVIL & DISABILITY ADVOCATE
 9                                        3513 NE 45th Street, Suite G
                                          Seattle, WA 98105
10                                        Email: terasaki@wacda.com
                                          Phone: (206) 402-5846
11

12                                        By /s/Conrad Reynoldson
                                          Conrad Reynoldson, WSBA No. 48187
13                                        WASHINGTON CIVIL & DISABILITY ADVOCATE
                                          3513 NE 45th Street, Suite G
14                                        Seattle, WA 98105
                                          Email: conrad@wacda.com
15                                        Phone: (206) 855-3134

16

17

18

19

20

21

22

23
     COMPLAINT - 17                                               WASHINGTON CIVIL & DISABILITY
                                                                                        ADVOCATE
                                                                         3513 NE 45th Street, Suite G
                                                                                  Seattle, WA 98105
                                                                                     (206) 855-3134
